 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                       Case No. 13cr2296-JAH
11                        Plaintiff,                  ORDER OF CRIMINAL
                                                      FORFEITURE
12           v.
13    NORMAN FELTS,
14                        Defendant.
15
16         WHEREAS, in the Superseding Information in the above-captioned case, the
17 United States sought forfeiture of Defendant NORMAN FELTS (“Defendant”)
18 pursuant to Title 18, United States Code, Section 2253(a)(l) and (3), of all right, title
19 and interest in any property, real or personal, constituting or traceable to gross profits
20 of the offense; and any property, real or personal, used or intended to be used to commit
21 or to promote the commission of said offense, as charged in the Superseding
22 Information; and
23         WHEREAS, on or about June 25, 2019, Defendant pled guilty before this Court
24 to Count 1 of the Superseding Information, which plea included consents to the
25 forfeiture allegations of the Superseding Information, including forfeiture of the
26 following:
27                1.    One (1) a Toshiba hard drive with serial
                        number X9MJT9KJTES6;
28
 1                2.    One (1) Dell laptop computer, model PP39L and
                        serial number D6Q0XK1;
 2
                  3.    Images of minors engaged in sexually explicit conduct
 3                      as defined by Title 18, United States Code, Section 2256; and
 4         WHEREAS, by virtue of the facts set forth in the plea agreement, the
 5 United States has established the requisite nexus between the forfeited properties and
 6 the offense; and
 7         WHEREAS, the assets to which Defendant pled were forfeited administra-tively
 8 on November 3, 2017 by U.S. Homeland Security Investigations; and
 9         WHEREAS, the United States, having submitted the Order herein to the
10 Defendant through his attorney of record, to review, and no objections having been
11 received;
12         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
13         1.     Based upon the guilty plea of the Defendant, all right, title and interest of
14 Defendant NORMAN FELTS in the following properties are hereby forfeited to the
15 United States:
16                1.    One (1) a Toshiba hard drive with serial
                        number X9MJT9KJTES6;
17
                  2.    One (1) Dell laptop computer, model PP39L and
18                      serial number D6Q0XK1;
19                3.    Images of minors engaged in sexually explicit conduct
                        as defined by Title 18, United States Code, Section 2256
20
21         2.     The Court reaffirms the completed administrative forfeiture proceedings
22 as to the above-referenced assets, and therefore no ancillary proceedings or further
23 forfeiture action is required in this case.
24 //
25 //
26 //
27
28
                                          -2-                              13cr2296
 1        3.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4
 5 Dated: August 14 , 2019
 6                                               __________________________
                                                 Hon. John A. Houston
 7                                               United States District Court
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-                            13cr2296
